      Case 2:18-cv-07930-MVL-JCW Document 63 Filed 03/26/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

BETTY J. JOHNSON                             *            CIVIL ACTION NO. 2:18-cv-07930
                                             *
                        Plaintiff,           *
                                             *
      VERSUS                                 *            SECTION S, MAG. 2
                                             *
INVESTOR EQUITIES, L.L.C., GRAYSTAR          *            JUDGE MARY ANN VIAL
MORTGAGE, L.L.C., AND MICHAEL BROWN,         *            LEMMON
                                             *
                        Defendants.          *            MAGISTRATE JOSEPH C.
                                             *            WILKINSON, JR.
******************************************** *

          MOTION TO WITHDRAW AND ENROLL COUNSEL OF RECORD

       Defendants, Investor Equities, L.L.C. (“Investor Equities”) and Michael Brown

(collectively, Investor Equities and Michael Brown are referred to as “Defendants”), respectfully

request this Court withdraw Mark R. Deethardt, (La. Bar No. 34511) as counsel of record and

enroll additional counsel of record. In particular, Defendants request that Sarah E. Edwards (La.

Bar No. 36444) of the McGlinchey Stafford, PLLC law firm be enrolled as additional counsel of

record in this proceeding, along with current counsel for Defendants’, Stephen W. Rider.

       WHEREFORE, the Defendants respectfully request that the Court grant this Motion and

withdraw Mark R. Deethardt (La. Bar No. 34511) as counsel of record and enroll Sarah E. Edwards

(La. Bar No. 36444) as additional counsel of record in this proceeding.

       Respectfully submitted on this 26th day of March, 2019.
      Case 2:18-cv-07930-MVL-JCW Document 63 Filed 03/26/19 Page 2 of 2


                                              /s/ Mark R. Deethardt
                                              STEPHEN W. RIDER, T.A. (#02071)
                                              MARK R. DEETHARDT (#34511)
                                              SARAH E. EDWARDS (#36444)
                                              McGlinchey Stafford, PLLC
                                              12th Floor, 601 Poydras Street
                                              New Orleans, LA 70130
                                              Telephone: (504) 586-1200
                                              Facsimile: (504) 596-2800
                                              srider@mcglinchey.com
                                              mdeethardt@mcglinchey.com
                                              sedwards@mcglinchey.com

                                              Attorneys for Defendants: Investor Equities, L.L.C.
                                              and Michael Brown

                                 CERTIFICATE OF SERVICE

       I hereby certify that, in accordance with the Eastern District of Louisiana’s electronic filing

procedures, this document has been electronically filed. A Notice of Electronic Filing will be sent

by the Court to all counsel of record who have consented to email notification and electronic

service. This document is available for viewing and downloading from the Court’s ECF system.

Service to all known counsel of record and unrepresented parties who have not consented to email

notification and electronic service has been made via U.S. Mail, postage prepaid, this 26th day of

March, 2019.


                                              /s/ Mark R. Deethardt
                                              MARK R. DEETHARDT




                                                 2
